* Case 3:14-cv-05373-RS Document 291 Filed 01/31/20 Page 1 of 1

Objection to Class Settlement in Gold v. Lumber Liquidators, Inc.,
Case No. 3:14-cv-05373-RS (N.D. Of Cal.)

I am objecting the proposed settlement compensation for this class action lawsuit that is
separated by Compensation Level 1 and Compensation Level 2 based on the current
level of property damage. This product 30 year warranty was knowingly defective with
information being withheld from the consumer that the product was unable to withstand
typical ambient moisture variations. I, personally, am not even close to the 30 year
warranty and therefore I do not feel my damage should be assessed and compensated
based on current condition knowing that it is a matter of time before the floor is

FILED

defective.
The level of compensation does not even take into account the labor cost of removing

the defective flooring or the cost of replacing it. JAN 31 2020
. CL SUSAN Y. SOONG
I do not intend on appearing at the Final Approval Hearing. NORTH Distt ect court
FORNIA

This objection could be considered for the entire class but is delegated as a personal
objection and only applies to myself.

I have 0 (zero) objections to class action settlements in the last 3 (three) years.

I am not represented by personal counsel at this time in this objection with no sanctions
or disciplines ordered by any court, bar association, or governmental agency.

I did receive a personal, individual notice with the CPT ID 287885

Shawn E. Strickland
1620 Ridge Road
Oak Hill, WV 25901
(304) 550-5543

stricklandpac@gmail.com

Thank you for your consideration of this matter,

 

 

wn S d a
